Title: To Benjamin Franklin from Jonathan Williams, Sr., 14 July 1780
From: Williams, Jonathan Sr.
To: Franklin, Benjamin


Hond sr
Boston July 14th. 1780
I take this opportunity to Send you a small Box of Crown Soap that I Recd from your Sister Who has been here On a Visit, is now return’d in good helth & Spirits, & I belive more happy now then I ever new her. I repeated to her that I Stood ready to advance her any money she stood in need of agreeable to your Orders her greatfull hart was effected. She told me that she hoped the Income of the house would be soficient.
Notwithstanding all discouragement our Political State grows Better. The Loss of Charlestown was indeed a disagreeable Circumstance but the arival of our Fleet at Rhode Island makes up for it, now we are all, more then ever, through the Continent in high Spirits, & do & Shall exert ourselves to give our Enemies a decive blow & I hope Soon finish the Blooddy Contest, two days ago One of the Transports ariv’d in to our harbour yesterday Landed the Troopes as they march’d up State Street they Passd through the Acclamations of the people they had three Cheeres by a great multitude as they Passd. I think they look’d full as well & behav’d much better then I ever saw Britians that is the Officers did not Look so much Like Tyrants nor the Soldiers so much like Slaves. We are all well my Wife & Children Joine in Duty & Love to you & yours Belive me Ever Your Dutyfull Nephew and most Hble servant
Jona. Williams
N.B. My Only Brothers onley Son is dead
 
Addressed: His Excellency Benjamin Franklin Esqr / In / Passy / France / per Capt Sampson
